Citation Nr: 0114770	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00 21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to service connection for tooth extractions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958; it also appears that veteran served with the 
Army National Guard from January 1959 to September 1960, and 
with the Army Reserves from September 1960 to August 1962.    

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claims of entitlement to 
service connection for kidney stones and tooth extractions. 


REMAND

The veteran and his representative contend, in substance, 
that the veteran suffered from kidney stones prior to service 
and that this condition was aggravated therein, and that his 
teeth were extracted while in service.  Regarding kidney 
stones, the veteran essentially contends that an unavoidable 
change in diet while in service aggravated this disability.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Congress recently amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Keeping this in mind, the Board initially notes that while 
the veteran has related that his teeth were extracted at Fort 
Jackson Hospital in South Carolina in September and October 
1956, and that he was treated there for kidney stones in 
October 1956, records of this alleged treatment have not been 
associated with the claims folder.  In fact, none of the 
veteran's service medical records are currently associated 
with the claims folder.  From a review of the record, it 
appears that several attempts were made to retrieve the 
veteran's service medical records through contact with the 
National Personnel Records Center in St. Louis, Missouri 
(NPRC), who informed the RO that these records were possibly 
destroyed in the 1973 fire.

In the judgment of the Board, there remains additional 
potential sources for this evidence, particularly through 
contact with the Army Reserve Personnel Center (ARPERCEN), 
also located in St. Louis, or through additional contact with 
NPRC for a search for clinical records (it appears the RO 
requested clinical records in June 2000 but did not receive a 
response).  

Further, the Board notes that associated with the claims 
folder are records from Lynchburg General Hospital which 
document pre- and post-service treatment for kidney stones.  
The Board is of the opinion that in keeping with the duty to 
assist discussed above, the veteran should be afforded a VA 
examination in order to obtain, to the extent possible, an 
expert opinion with respect to the nature and etiology of the 
veteran's kidney stones, particularly whether this pre-
service condition was aggravated by service.  

In light of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
request a search for any and all clinical 
records, if available, of the veteran's 
hospitalization at Fort Jackson, South 
Carolina.  The period to be searched is 
September 1956 through September 1958.

The RO should also contact ARPERCEN and 
request a search for any and all of the 
veteran's service medical records, to 
include clinical records.  Any reserve 
service records should also be requested, 
and dates of service should be confirmed.  

If the search for any such records yields 
negative results, that fact should be 
specifically noted in the veteran's 
claims file.

2.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from VA or other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession.

3.  After associating with the claims 
file all records received pursuant to the 
development requested in the above 
paragraphs, the RO should have the 
veteran scheduled for a comprehensive VA 
genitourinary examination in order to 
ascertain the nature and severity of his 
kidney stones.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder (to include the records 
from Lynchburg General Hospital).  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
and diagnoses should be reported in 
detail.  The examiner is requested to 
specifically indicate whether the veteran 
continues to suffer from kidney stones 
and to offer an opinion as to whether 
this disability was aggravated during his 
active duty service.  The complete 
rationale for any opinion expressed must 
be provided. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action (to include any 
development deemed warranted for the 
claim for service connection for the 
tooth extractions) required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  Following completion of the 
foregoing, the RO should again consider 
the claims of entitlement to service 
connection for kidney stones and tooth 
extractions on the basis of all pertinent 
medical evidence of record and legal 
authority.  The RO should provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

7.  If either (or both) claim remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




